Citation Nr: 0107184	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a 
concussion with secondary eye impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that any current visual impairment is not 
related to the veteran's active duty service.


CONCLUSION OF LAW

Residuals of a concussion with secondary eye impairment were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes relative to the increased rating issue 
and treatment records have been obtained.  All notice 
provisions have been met.  Therefore, the Board will decide 
this issue based on the evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the relationship between the decision made by the United 
States Court of Appeals for the Federal Circuit in Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the decision the 
Court made in See Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Libertine Court adopted the position that the Federal 
Circuit's Collette decision did not affect the medical nexus 
requirement.  Caluza.  Therefore, competent medical evidence 
is still required to show that the veteran's claimed 
disability is etiologically related to service.  Libertine; 
Arms v. West, 12 Vet. App. 188 (1999). 

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of exposure to mortars and 
acoustic trauma during World War II is credible and 
consistent with the circumstances of such service.  
38 U.S.C.A. § 1154(b); Collette.  His service records reflect 
that his military occupational specialty is listed as a 
platoon guide and that he received qualification as a rifle 
expert and marksman.  The service records further show that 
he was injured in combat during World War II.  According to a 
May 1945 service medical record, the veteran was injured by 
an exploding enemy mortar.  His decorations included the 
Purple Heart and the Combat Infantry Badge in the Asiatic-
Pacific Theater with Three Bronze Stars.  Thus, the Board 
accepts that the veteran engaged in combat pursuant to 38 
U.S.C.A. § 1154(b) and that he was exposed to mortar fire, 
which resulted in a concussion.

After reviewing the claims file, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
residuals of a concussion with secondary eye impairment.

First, as noted, in light of the veteran's service records, 
the Board accepts the veteran's contentions that he was 
exposed to acoustic trauma during his service.  Furthermore, 
the Board accepts that the veteran as a lay person is 
competent to testify that he was exposed to these noises and, 
that in his opinion, he felt that they were loud enough to 
give him a concussion, which subsequently impaired his vision 
directly as a result.  Nevertheless, the service medical 
records are negative for complaints or diagnoses of visual 
impairment.  The treatment records immediately following the 
veteran's combat injury are negative for treatment of the 
eyes.  The veteran's October 1945 service discharge 
examination reveals that, although the veteran experienced 
impaired hearing due to a concussion from an exploding mortar 
shell, the veteran's eyes were tested as 20/20 bilaterally.  
Thus, the service medical records are negative for visual 
impairment.

Second, the post-service medical evidence of record fails to 
medically link a currently diagnosed eye disorder to the 
veteran's military service.  For example, although in a 
November 1997 letter Charles F. Mahl, M.D., the veteran's 
private physician, reported that the veteran had advanced 
macular degeneration and cataracts, Dr. Mahl did not relate 
these eye problems to the veteran's military service, which 
occurred over 50 years earlier.  

Furthermore, a VA physician opined in April 1998 that the 
veteran's current vision impairment was not related to his 
military service.  The VA physician specifically assessed the 
veteran with typical atrophic, age-related macular 
degeneration central areolar choroidal dystrophy in both eyes 
and that the veteran's current vision could not be attributed 
to the old trauma he experienced many decades ago during 
service.  The Board finds this opinion compelling because it 
is based on a review of the veteran's medical history as well 
as a physical examination.  Therefore, based on the 
foregoing, the Board finds this evidence against the 
veteran's claim controlling.

The Board has considered the evidence of record that favors 
the veteran's claim. Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, the only evidence of 
record that favors the veteran's claims are his own 
contentions.  Although the veteran contends that he developed 
his current visual impairment as a result of military 
service, as a lay person untrained in the fields of medicine 
and/or science, he is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran has also not asserted that any of his 
physicians attributed the disabilities at issue to service.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for residuals of a concussion with 
secondary eye impairment is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a concussion with 
secondary eye impairment is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

